988 F.2d 123
NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.UNITED STATES of America, Plaintiff-Appellee,v.Gilberto CORTEZ-ALVAREZ, Defendant-Appellant.
No. 92-30005.
United States Court of Appeals, Ninth Circuit.
Submitted March 2, 1993.Decided March 5, 1993.

Appeal from the United States District Court for the District of Western Washington;  No. CR-91-1047-01-JET, Jack E. Tanner, District Judge, Presiding.
W.D.Wash.
VACATED AND REMANDED.
Before EUGENE A. WRIGHT, CANBY and REINHARDT, Circuit Judges.


1
ORDER**


2
Gilberto Cortez-Alvarez appeals his sentence following his jury conviction for illegal reentry after deportation, in violation of 8 U.S.C. § 1326.   Having reviewed the record in light of his supplemental authority,  United States v. Gonzalez-Medina, 976 F.2d 570 (9th Cir.1992), we conclude that his sentence exceeds the statutory maximum for the crime proved, violation of § 1326(a), and that invited error does not bar his appeal.   His sentence is VACATED and the case REMANDED for resentencing pursuant to § 1326(a) and the requirements of Gonzalez-Medina.



*
 The panel unanimously finds this case suitable for decision without oral argument.   Fed.R.App.P. 34(a);  Ninth Circuit Rule 34-4


**
 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3